PER CURIAM.
Linwood E. Mooring appeals the district court’s order dismissing his civil rights claims under 42 U.S.C. §§ 1983, 1985, 1986, 1988 (2000), his criminal conspiracy *251claims under 18 U.S.C. §§ 241, 242 (2000), and his Racketeer Influenced and Corrupt Organizations Act (RICO) claims under 18 U.S.C. §§ 1961-1962 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Mooring v. East Carolina Univ., No. CA-02-624H(3) (E.D.N.C. Aug. 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.